Citation Nr: 1219092	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-24 667	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee arthritis, to include as secondary to service-connected right femur fracture with patellectomy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision, issued in July 2006, by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for PTSD and left knee arthritis, to include as secondary to service-connected right femur fracture with patellectomy.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the undersigned on May 22, 2012; however, the Veteran contacted the RO on April 13, 2012 and reported that he would be moving to another area on May 9, 2012 and wished to have his hearing rescheduled.  The Veteran provided his updated address on May 22, 2012, showing that he now resided in Delaware.  The Board finds that the Veteran provided good cause for his timely request to reschedule his hearing.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. §§ 20.700(a), 20.702(c) (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge at a location appropriate to his new address.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

